UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2690



In Re: ALLEN L. FORMAN,

                                                             Debtor.



ANN ROBIN PAUL,

                                              Plaintiff - Appellant,

          versus


ALLEN L. FORMAN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-1236-A, BK-97-18383-SSM, AP-98-1175)


Submitted:   July 13, 2000                 Decided:    July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie W. Lickstein, Fairfax, Virginia, for Appellant.     David M.
Hill, Herndon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ann Robin Paul appeals from the district court’s order affirm-

ing the bankruptcy court’s order determining the dischargeability

of a debt arising out of a divorce settlement agreement.       Our

review of the record, the parties’ briefs, and the opinions below

discloses no reversible error.   Accordingly, we affirm on the rea-

soning of the district court. See Paul v. Forman, Nos. CA-99-1236-

A; BK-97-18383-SSM; AP-98-1175 (E.D. Va. Nov. 24, 1999).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2